DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 21-23, 26, 28, and 29 and the cancellation of claim 24 in the response filed 11/19/2020 is acknowledged.
Claims 1-10, 16, 21-23, and 26-30 are pending in the application, with claims 1-10 and 16 remaining as previously withdrawn.
Claims 21-23 and 26-30 are examined below.
Response to Remarks
The indicated allowability of claim 24 is regrettably withdrawn in view of the newly discovered reference(s) to Wilbur US 2,574,678.  Rejections based on the newly cited reference(s) follow.
Claim Objections
Claim 21 is objected to because of the following informalities:  “the fastening tabs” in lines 16 and 17 should be amended to recite --the plurality of fastening tabs--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissleder et al. US 2010/0292622 A1 in view of Caprio, Jr. et al. US 5,221,252 further in view of Wilbur US 2,574,678.
Regarding claim 21, Weissleder discloses a compression garment that is to be wrapped around a limb of a user (fig. 1 and [0050], brace applies compression), the compression garment comprising: a central main portion including a plurality of longitudinal outer edges edge as “the line where an object or area begins or ends”, and the left and right borders of the rectangular area are the lines where the central area ends in the lateral direction); a plurality of straps that extend laterally and perpendicularly from the plurality of longitudinal outer edges of the central main portion (fig. A, the upper left strap and lower right strap being the plurality of straps that extend laterally and perpendicularly from the longitudinal outer edges), each of the plurality of straps having an end that is remote from where each strap meets a longitudinal outer edge of the plurality of longitudinal outer edges of the central main portion (fig. A and [0053], the remote ends of each strap having the Velcro straps 2/17); and a plurality of fastening tabs 2/17 respectively provided at each of the ends of the plurality of straps, wherein each fastening tab 2/17 is removable from its respective strap and repositionable at a different location on the respective strap (fig. A and [0050], [0053], the entire brace body 1 being neoprene on both sides that can removably and reattachably receive the Velcro fasteners 2/17, such that the Velcro fasteners 2/17 are capable of being repositioned at a different location on each strap); wherein the compression garment comprises a first loop side and a second loop side (p. 5, 1. A., the body of the brace can be double sided loop neoprene UBL (unbroken loop) surface); and the plurality of fastening tabs 2/17 are secured to the first loop side on the respective straps with a mechanical fastening means that holds the fastening tabs 2/17 on the respective straps in a manner that enables the fastening tabs 2/17 to be removed from a first location on the first loop side to a second location on the second loop side, thereby rendering the compression garment reversible ([0053], the Velcro tabs 2/17 (which have mechanical fastening means of hooks that are received by the loop neoprene) being removed, the brace being reversed, and the Velcro tabs being reattached, such that the Velcro tabs are attachable to both sides).

However, Caprio, Jr. teaches a compression garment (fig. 1 and col. 1, lines 5-9) comprising three layers 28/42/29 of material including an internal compressible layer 42 between a first woven layer 28 forming an analogous first loop side and a second woven layer 29 forming an analogous second loop side (col. 4, lines 26-40 and col. 5, lines 58-65, an inner neoprene layer 42 has an inner 29 and outer 28 layer of woven nylon that has openings (i.e., loops) to which hook-type fasteners can releasably attach; the neoprene is elastic with a strong spring force (i.e., compressible)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the compression garment of Weissleder to comprise three layers of material including an internal compressible layer between a first woven layer forming the first loop side and a second woven layer forming the second loop side, as taught by Caprio, Jr., because while the inner neoprene layer “develops a strong spring force when stretched and retains body heat” (col. 4, lines 26-29), the inner and outer nylon layer “exhibits good wear, allows clothing to slide freely over the support, and improves the appearance of the support… reduces irritation due to rubbing between the support and the skin of the user, is durable, and absorbs perspiration better than if the neoprene were directly in contact with the skin” (col. 4, lines 34-40).
Weissleder in view of Caprio, Jr. is silent on the first woven layer having a first color, and the second woven layer having a second color different from the first color, and a positioning of the plurality of fastening tabs on either the first woven layer or the second woven layer being determinable of which color is visible when the compression garment is in a wrapped position.
However, Wilbur teaches a body encircling article (fig. 1 and col. 1, lines 1-3) comprising an analogous first layer 16 having a first color, and a second layer 18 having a second color 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the each of the first and second woven layers of Weissleder in view of Caprio, Jr. to have a first color and a second color different from the first color, respectively, and a positioning of the plurality of fastening tabs on either the first woven layer or the second woven layer being determinable of which color is visible when the compression garment is in a wrapped position, as taught by Wilbur, “[i]n order to give to the article of wear that flexibility for change of appearance” (col. 1, lines 56-58).

    PNG
    media_image1.png
    615
    770
    media_image1.png
    Greyscale

Regarding claim 22, Weissleder in view of Caprio, Jr. further in view of Wilbur discloses the claimed invention as discussed above.
Weissleder further discloses the plurality of fastening tabs 2/17 being repositionable laterally on a same side of the respective straps, wherein a repositioned fastening tab 2/17 of the plurality of fastening tabs 2/17 acts as a marker for cutting the respective strap to a desired size ([0050], [0053], the entire brace body 1 being neoprene on both sides that can removably and reattachably receive the Velcro fasteners 2/17, such that the Velcro fasteners 2/17 are capable of being repositioned at a different location on each strap; therefore, when the Velcro tab is repositioned, it is capable of acting as a marker for cutting the strap if desired; please note 
Regarding claim 26, Weissleder in view of Caprio, Jr. further in view of Wilbur discloses the claimed invention as discussed above.
Weissleder further discloses the compression garment comprising a first half and a second half that are fixed together at a central seam, the central main portion being a region of the compression garment around the central seam not including the plurality of straps (fig. A, the central seam running vertically down the middle of the indicated central main portion, such that the first half of the garment is everything on the left of the seam, and the second half is everything on the right of the seam; the annotated fig. A further shows that the central main portion is the region of the garment around the seam but not including the straps; fig. 2 and [0050]-[0051], the body can be constructed in 2 parts and seamed together, which can be further seen in fig. 2).
Regarding claim 27, Weissleder in view of Caprio, Jr. further in view of Wilbur discloses the claimed invention as discussed above.
Weissleder further discloses the first and second halves being sewn together to configure the central seam as a stitched central seam (figs. A and 2 and [0050]-[0051], the body can be constructed in 2 parts and seamed together, which can be further seen in fig. 2; dictionary.com defines seam as “the stitches used to make such a line”).
Regarding claim 28, Weissleder in view of Caprio, Jr. further in view of Wilbur discloses the claimed invention as discussed above.
Weissleder further discloses the central seam providing a biased curvature to the central main portion, wherein the central main portion is non-flat (please see annotated fig. B below, biased according to Merriam-Webster: “diagonal, slanting”, as shown by the dashed lines in the annotated figure).

    PNG
    media_image2.png
    509
    554
    media_image2.png
    Greyscale

Regarding claim 29, Weissleder in view of Caprio, Jr. further in view of Wilbur discloses the claimed invention as discussed above.
Weissleder further discloses the first half comprising a first half main portion and a portion of the plurality of straps that extend laterally from the first half main portion (fig. A, the first half of the brace extending leftward from the central seam comprises the first/left half of the central main portion and the upper left strap of the plurality of straps), and the second half comprises a second half main portion and another portion of the plurality of straps that extend laterally from the second half main portion (fig. A, the second half of the brace extending rightward from the central seam comprises the second/right half of the central main portion and a length of each strap). 
Regarding claim 30, Weissleder in view of Caprio, Jr. further in view of Wilbur discloses the claimed invention as discussed above.
Weissleder further discloses the compression garment is formed as a seamless unitary component including the central main portion and the plurality of straps ([0050], the brace can be constructed in 2 seamed parts, or cut from one piece (i.e., seamless and unitary)).
Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissleder et al. US 2010/0292622 A1 in view of Caprio, Jr. et al. US 5,221,252 further in view of Wilbur US 2,574,678 and Zerr et al. US 8,007,454 B1.
Regarding claim 23, Weissleder in view of Caprio, Jr. further in view of Wilbur discloses the claimed invention as discussed above.
Weissleder in view of Caprio, Jr. further in view of Wilbur is silent on each of the strap ends having a curved contour, and the plurality of fastener tabs having a curved contour that is commensurate with the curved contour of the strap ends.
However, Zerr teaches a compression garment (fig. 3 and col. 2, lines 7-11) comprising an analogous strap end (please see annotated fig. C below, which shows the end of the ankle strap having two fasteners 20A/B, similar to Weissleder’s strap end) having a curved contour (fig. C, scalloped curved contour), and analogous plurality of fastener tabs 20A/B having a curved contour that is commensurate with the curved contour of the strap end (fig. C and col. 2, lines 41-42, closure members 20A/B; col. 3, lines 36-40, the closure members 20A/B also being 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified each of the strap ends of Weissleder in view of Caprio, Jr. further in view of Wilbur to have a curved contour, and the plurality of fastener tabs having a curved contour that is commensurate with the curved contour of the strap ends, as taught by Zerr, since the curved shapes of the strap ends and fastener tabs may make them easier to grip when manipulating the compression garment.

    PNG
    media_image3.png
    560
    579
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harroff US 3,935,858; Farrow et al. US 2011/0087145 A1; Detty US 5,865,777.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/            Examiner, Art Unit 3786                                                                                                                                                                                            
/KERI J NELSON/            Primary Examiner, Art Unit 3786